DETAILED ACTION

Response to Amendment
The amendment filed on 17 December 2021 is not being entered after final because it changes the scope of the claimed invention without clearly placing the application in condition for allowance.
It is additionally noted that since the 17 November 2021 and 17 December 2021 amendments are not entered after final, any subsequent amendment should be against the previous claim set formally entered into the record, which was on 03 September 2021.

Response to Arguments
Arguments filed on 17 December 2021 with respect to supplemental after-final claim amendments are moot since these amendments are not being entered at this time.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atul P. Khare whose telephone number is (571)270-7608. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Atul P. Khare/Primary Examiner, Art Unit 1742